CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT ("Agreement") is entered into this 25Th day of July,
2007 by and between Coffee Pacifica Inc. ("The Company"), and Malone &
Associates, LLC ("Consultant")

RECITALS

A. WHEREAS Consultant, is in the business providing stockholder related services
to private and public companies;

B. WHEREAS Company is in the business of marketing and distribution coffees;

C. WHEREAS the Company desires to engage the services of the Consultant to
provide the company stockholder's communications and public relations with
existing shareholders, brokers, dealers and other investment professionals as to
the Company's current and proposed activities.



NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the sufficiency of which is hereby acknowledged by the Company and
Consultant (herein referred to as "Parties"). Parties hereby agree as follows:

1. Appointment The Company hereby engages Consultant to provide stockholder
related services as contain in paragraph 2 of this Agreement. Consultant hereby
agrees to perform such consulting services upon the terms and conditions set
forth herein.

2. Scope of Services

The Consultant agrees to provide the following specified consulting services
("Services"):

a) Increasing Company's image and profile in the financial community;

b) Maintain an awareness during the term of this Agreement of the Company's
plans and strategies, as they may evolve during such period, and consult and
assist the Company in communicating appropriate information regarding such plans
and strategies and personnel to the financial community;

c) Assist and consult the Company with respect to its (i) stockholders, (ii)
brokers, dealers, analysts and other investment professionals, and (iii)
financial public relations; perform the functions generally assigned to
stockholder relations including responding to telephone and written inquiries
referred to the Consultant by the Company; consulting with respect to the
timing, form, distribution and other matters related to press releases, reports
and communications;

d) Disseminate information regarding the Company to shareholders, brokers,
dealers, other investment community professionals and the general investing
public;

e) Conduct meetings, in person or by telephone, with brokers, dealers, analysts
and other investment professionals to communicate with them regarding the
Company's plans, goals and activities, and assist the Company in preparing for
press conferences and other forums involving the media, investment professionals
and the general investment public;

f) Consultant hereby agrees to provide the Company on a weekly basis list and
contact details of all enquiring investors.

3. Term This Agreement shall be for a period of nine (9) months commencing as of
the date of this agreement.

4. Compensation As compensation for Consultant's services to be rendered
pursuant to this Agreement, the Company agrees to pay the Consultant by issuance
of three hundred and seventy five thousand (375,000) restricted Rule 144 shares
of the common stock of the Company on October 2, 2007.

Consultant acknowledges that the shares of common stock to be issued pursuant to
this Agreement (collectively, the "Shares") have not been registered under the
Securities Act of 1933, and accordingly are "Restricted Securities" within the
meaning of Rule 144 of the Act. As such, the Shares may not be sold or
transferred unless the Company has received an opinion of the Company's counsel
reasonably satisfactory to the Company that such resale or transfer is exempt
from the registration requirements of that Act. The Shares issued to the
Consultant will bear a "Restricted Securities Rule 144" legend.



In connection with the acquisition of Shares hereunder, the Consultant
represents and warrants to the Company, to the best of its/his knowledge, as
follows:

i) Consultant acknowledges that the Consultant has been afforded the opportunity
to ask questions of and receive answers from duly authorized officers or other
representatives of the Company concerning an investment in the Shares, and any
additional information which the Consultant has requested,

ii) Consultant's investment in restricted securities is reasonable in relation
to the Consultant's net worth, which is in excess of ten (10) times the
Consultant's cost basis in the Shares. Consultant has had experience in
investments in restricted and publicly traded securities, and Consultant has had
experience in investments in speculative securities and other investments which
involve the risk of loss of investment. Consultant acknowledges that an
investment in the Shares is speculative and involves the risk of loss.
Consultant has the requisite knowledge to assess the relative merits and of this
investment without the necessity of relying upon other advisors, and Consultant
can afford the risk of loss of his entire investment in the Shares. Consultant
is (i) an accredited investor, as that term is defined in Regulation D
promulgated under the Securities Act of 1933, and (ii) a purchaser described in
Section 25102 (f) (2) of the California Corporate Securities Law of 1968, as
amended.

iii) Consultant is acquiring the Shares for the Consultant's own account for
long-term investment and not with a view toward resale or distribution thereof
except in accordance with applicable securities laws.

5. Expenses Consultant shall be responsible for any and all of its expenses
incurred in connection with the performance of the Services.

6. Relationship of the Parties Consultant under this agreement is and shall act
as an independent contractor, and not an agent, servant or employee of the
Company. Nothing in this agreement shall be construed to imply that the
Consultant or its agents, servants or employees are officers or employees of the
Company. Consultant shall assume full resume full responsibility to and for all
of its agents and employees under any federal, state or local laws or
regulations regarding employees liability, workers compensation, unemployment
insurance, income tax withholding, and authorization for employment as well as
any other acts laws, or regulations, of similar import. Consultant hereby
acknowledges and agrees that it shall have no authority to enter into any
contract or agreement or to bind the company except as specifically provided
herein and that in connection with the performance with the services it shall
have no authority to make any representations of any kind.

7. Non-Disclosure Covenant (a) Consultant covenants and agrees that it will not,
at any time during the term of this Agreement or at any time thereafter
communicate or disclose at any person, or use for its own account or for the
account of any other person, without the prior written consent of the Company,
any confidential knowledge or information concerning any trade secret or
confidential information concerning the business and affairs of the Company or
any of its affiliates acquired by the Consultant during the term of this
agreement. Consultant will not deliver reproduce, or in any way allow such
information or document s to be delivered by it or any person or entity outside
the Consultant without duty authorized specific direction or consent of the
Company. (b) Company covenants and agrees that it will not, at any time during
the term of the Agreement, or at any time thereafter, communicate or disclose to
any person, or use for its own account or for the account of any person, without
the prior written consent of the Consultant, any confidential knowledge or
information concerning any trade secret or confidential information concerning
the business and affair of the Consultant or any of its affiliates acquired by
the Company during the term of this agreement, including the names of the
investors identified or introduced by Consultant.

8. Representations and Warrants of the Consultant Consultant hereby represents

and warrants as of the date hereof each of the following: (a) Consultant has the
power and authority to enter this agreement and to carry out its obligations
hereunder. The execution and delivery of this agreement by the Consultant and
the consummation by the Company of the transactions contemplated hereby have
been duly authorized by Consultant, and no other action on the part of the
Consultant is necessary to authorize this agreement and such transaction. (b)
The Consultant is not nor has he ever been a Licensed Broker or Broker Dealer.

9. Representations and warranties of the Company Company hereby represents and
warrants that it has the requisite corporate power and authority to enter into
the agreement and to carry out its obligations hereunder. The execution and
delivery of this agreement by the Company and the consummation by Company of the
transactions contemplated hereby have been duly authorized by the Company, and
no other corporate proceedings on the part of the Company are necessary to
authorize this agreement and such transaction.

10. Notices Any notice of communication to be given under the terms of this
agreement shall be in writing and delivered in person or deposited certified or
registered, in the United States mail, postage prepaid, addressed as follows:

If to Consultant:

Malone & Associates, LLC

Dr. Art Malone Jr.

409 Calle San Pablo

Suite 12

Camarillo, California, 93012

Phone: 805-445-9149

Fax: 805-445-0070

If to Company:

Coffee Pacifica Inc.

Shailen Singh

2813 7th Street,

Berkeley, California, 94710

Phone: 510 204 9424


11. Entire Agreement This agreement constitutes and embodies the full and
complete

understanding between the Company and the Consultant hereto with respect to the
subject matter hereof and supersedes all prior understandings whether oral or in
writing and may not be modified except by writing signed by the Parties hereto.

12. Arbitration The parties shall resolve any disputes arising hereunder before
a panel

of three arbitrators selected to pursuant to and run in accordance with the
rules of the American Arbitration Association. Each party shall bear their own
attorney's fees and costs of such arbitration. The successful party in the
arbitration proceedings shall be entitled to seek an award of reasonable
attorney's fees from the Arbitrators.



13. Choice of Law, Jurisdiction and Venue This Agreement shall be governed,
construed and enforced in accordance with the laws of the State of California.

 

IN WITNESS WHEREOF, This Consultant Agreement has been executed as of the day
and year first written below.

 

Company: Coffee Pacifica, Inc.

 

 

/S/ SHAILEN SINGH

_____________________________

Shailen Singh, President

 

 

 

 

Consultant: Malone & Associates, LLC

 

 

/S/ DR ART MALONE JR

_______________________________

Dr. Art Malone Jr., Chairman/President